Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2019

                                      No. 04-19-00488-CV

                                        Robert DUNLAP,
                                           Appellant

                                                v.

                                         Charles TROIS,
                                            Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-00955
                         Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
        The trial court signed a final judgment on June 13, 2019. Because appellant did not file a
motion for new trial, motion to modify the judgment, motion for reinstatement, or request for
findings of fact and conclusions of law, the notice of appeal was due on or before July 15, 2019.
See TEX. R. APP. P. 26.1(a); see also TEX. CIV. PRO. R. 4 (extending the due date to Monday
since the original due date was Saturday). A motion for extension of time to file the notice of
appeal was due on July 29, 2019. See TEX. R. APP. P. 26.3; see also TEX. CIV. PRO. R. 4.
Although appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule
26.3, he did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further
order of this court.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court